Exhibit 10.39

EXECUTION

AMENDMENT NUMBER SEVEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of December 9, 2010,

among

PENNYMAC CORP., PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC and

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

This AMENDMENT NUMBER SEVEN (this “Amendment Number Seven”) is made this 13th
day of November, 2012 among PENNYMAC CORP. and PENNYMAC MORTGAGE INVESTMENT
TRUST HOLDINGS I, LLC (each, a “Seller” and jointly and severally, the “Seller”
or “Sellers”), PENNYMAC LOAN SERVICES, LLC (“Servicer”) and CITIBANK, N.A.
(“Buyer”), to the Master Repurchase Agreement, dated as of December 9, 2010,
among Sellers, Servicer and Buyer, as such agreement may be amended from time to
time (the “Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Sellers and Buyer have agreed to amend the Agreement to temporarily
decrease the Maximum Aggregate Purchase Price, as more specifically set forth
herein; and

WHEREAS, as of the date hereof, each Seller and Servicer represents to Buyer
that the Seller Parties are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Amendments. Effective as of November 13, 2012 (the “Amendment
Effective Date”), the Agreement is hereby amended as follows:

(a) Section 2 of the Agreement is hereby amended by deleting the definition
“Maximum Aggregate Purchase Price” in its entirety and replacing it with the
following:

“Maximum Aggregate Purchase Price” shall mean (i) from November 13, 2012 until
November 19, 2012, $200,000,000 and (ii) at all times thereafter, $450,000,000.

SECTION 2. Fees and Expenses. Sellers agree to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Seven (including all reasonable fees and out of pocket costs and expenses
of the Buyer’s legal counsel) in accordance with Sections 23 and 25 of the
Agreement.

SECTION 3. Representations. Each Seller and Servicer hereby represents to Buyer
that as of the date hereof, the Seller Parties are in full compliance with all
of the terms and conditions of the Agreement and each other Program Document and
no Default or Event of Default has occurred and is continuing under the
Agreement or any other Program Document.



--------------------------------------------------------------------------------

SECTION 4. Binding Effect; Governing Law. This Amendment Number Seven shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. THIS AMENDMENT NUMBER SEVEN SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

SECTION 5. Counterparts. This Amendment Number Seven may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Seven need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers, Servicer and Buyer have caused this Amendment
Number Seven to be executed and delivered by their duly authorized officers as
of the Amendment Effective Date.

 

PENNYMAC CORP. (Seller) By:  

/s/ Pamela K. Marsh

Name:   Pamela K. Marsh Title:   Managing Director, Treasurer PENNYMAC MORTGAGE
INVESTMENT TRUST HOLDINGS I, LLC (Seller) By:  

/s/ Pamela K. Marsh

Name:   Pamela K. Marsh Title:   Managing Director, Treasurer PENNYMAC LOAN
SERVICES, LLC, (Servicer) By:  

/s/ Pamela K. Marsh

Name:   Pamela K. Marsh Title:   Managing Director, Treasurer CITIBANK, N.A.
(Buyer and Agent, as applicable) By:  

/s/ Susan Mills

Name:   Susan Mills Title:   Vice President, Citibank, N.A.

Acknowledged:

 

PENNYMAC MORTGAGE INVESTMENT TRUST By:  

/s/ Pamela K. Marsh

Name:   Pamela K. Marsh Title:   Managing Director, Treasurer